Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2020 has been entered.
Claims 1-5, 7-9, 11, 13, 14, and 17-24 are currently pending.

Claim Objections
Claim 24 is objected to because of the following informalities:  There appears to be a typographical error in the claim.  The Examiner suggests the following correction for clarity and antecedent basis: “…wherein said tubular body comprises…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 7, 8 and 13 each recite the limitation "the delivery catheter".  There is insufficient antecedent basis for this limitation in the claim.  It is noted limitations drawn to the “delivery catheter” have been deleted from independent claim 1.

Response to Arguments
Applicant's arguments filed September 14, 2020 have been fully considered but they are not persuasive. 
Applicant argues “Dubrul apparently teaches a device that is fully controllable and not able to self-expand”.  The Examiner respectfully disagrees.  Dubrul teaches the device (40) may be self-expanding and comprise a material of shape memory alloy (SMA, metallic or polymeric) (para [0110]).
Applicant argues the device of Dubrul is not configured to be used in the brain.  The Examiner respectfully disagrees and notes Dubrul teaches the outer tubular member may have a diameter in the range of 0.02 to 0.4 inches (0.508 mm – 10mm) and the expandable portion of the tubular body may have an expanded diameter in the range of 0.01-0.5 inches (0.25 – 13 mm) (para [0072]) and the size may be adjusted as the technology and procedures require.  Thus, Dubrul clearly teaches a device capable of being used in the brain (i.e. small blood vessels having a diameter of 5mm or less).  Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  It is noted the claims as amended do not positively recite diameters or other dimensions of the tubular body, elongate member, or flexible rod or filament.  
Applicant argues Dubrul is configured to open vessels by force.  The examiner notes the use of Dubrul does not teach away from the claimed invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Applicant’s arguments with respect to the claim(s) as being obvious over the combination of Dubrul in view of Fulkerson (US 2009/0105737) and Galdonik (US 2008/0109088) have been considered but are moot because the new ground of rejection does not rely on Fulkerson or Galdonik applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 7, 9, 11, 14, 18-20, 22, and 24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dubrul (US 2002/0161392) (hereafter Dubrul). 
Regarding claim 1, Dubrul discloses the invention substantially as claimed including a device for retrieving at least a portion of an occlusion from a small blood vessel of 5mm or less inner diameter (note abstract and paragraphs 72 and 107-116 with regard to size and thus fully capable of being used cerebral, i.e. cranial vessels, it is noted that the instant specification defines small blood vessels constituted of cranial vessels as being 5mm or less see paragraph 13 of the instant specification) comprising: a tubular body (braided tubular body of 40 forming a substantially spherical portion in an expanded state as seen in figure 5b) deliverable into and across said occlusion (note figure 6 in which the device is positioned distal and occlusion thus deliverable into and across said occlusion, see also paragraphs 115), said tubular body expandable within said occlusion (note paragraphs 107-116 which discloses the device is both self-expandable and may be manipulated to expand the tubular body from the state in figure 5a to the state in figure 5b therefore the device is expandable within said occlusion), said tubular body defining a distal end and a proximal end (note figures 5a and 5b); said tubular body comprising braided filaments (note paragraphs 107, 110); a section (section of 40 extending proximally from the spherical portion of tubular body of 40 and attached to the distal end of 43, see figure 5b) extending from said proximal end of said tubular body and comprising filaments interweaved in said braided filaments of said tubular body (note as seen in figure 5b the above described section extends proximally from the spherical tubular section and attaches to the distal end of element 43, note paragraph 107 and 110 which discloses the body 40 as a whole is braided therefore filaments of the above noted section are filaments interweaved in said braided filaments of said tubular body), wherein said section is configured to be tensioned so as to reduce a diameter of said tubular body (note paragraph 107, 115, 116 which discloses that relative movement between element 43 including the above noted section and element 42 causes expansion and thus reverse motion causes collapse, it is noted that from the orientation shown in figure 5b if 43 and its associated section are tensioned and retracted the tubular body moves from the state in figure 5b back to the state in 5a see also paragraph 116 with regard to 

[AltContent: textbox (Tubular body)][AltContent: ][AltContent: textbox (Section extending from tubular body)][AltContent: ][AltContent: arrow][AltContent: textbox (Connection to elongate member)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: textbox (Flexible rod or filament)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Connection to flexible rod or filament)]
    PNG
    media_image1.png
    184
    442
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: ][AltContent: textbox (Section extending from tubular body)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Elongate member)] [AltContent: arrow][AltContent: textbox (Expanded portion of tubular body)]
    PNG
    media_image2.png
    232
    482
    media_image2.png
    Greyscale

	Regarding claim 2, the device is fully capable of retrieving at least a portion of an occlusion from an intracranial blood vessel (note abstract and paragraphs 72 and 107-116 with regard to size and thus fully capable of being used in cerebral, i.e. cranial vessels, it is noted that the instant specification defines small blood vessels constituted of cranial vessels as being 5mm or less see paragraph 13 of the instant specification); 
	Regarding claim 3, wherein said section is inherently connected to said tubular body, defining an elongated protrusion of said expandable tubular body (note paragraph 107 with regard to securement of the section with the tubular body, further note figure 5b which illustrates 
	Regarding claim 4, wherein said braided filaments of said tubular body are arranged in a 'one over one under' braiding pattern (note paragraph 105).
Regarding claim 7, wherein tensioning of said section reduces a diameter of said tubular body enough to provide for retracting said tubular body into a delivery catheter (note paragraphs 72 and 116 with regard to the size of the tubular body in the retracted configuration and the desire to un-deploy the device and retract it from the patient, further note that as described in paragraph 107 relative movement between 42 and 43 causes expansion of the device, since 42 and 43 are moveable relative to one another it follows that if 42 is held static when the tubular member is in the expanded configuration and 43 and thus said section is retracted proximally the tubular member returns to its smaller state as shown in figure 5a).
Regarding claim 9; wherein the device is coated with an elastic non-porous material (note paragraph 65 which discloses the device of Dubrul comprising an expandable tubular member where the device is coated with an elastic non-porous material).
	Regarding claim 11; wherein said flexible rod or filament comprise a cross sectional area of less than 0.1 mm2 (note paragraph 72 discloses the inner wire (i.e. elongate member) of the expandable device may be 3006-.150 inches in diameter thus disclosing that the inner wire/filament comprises a cross sectional area of less than 0.1 mm2); 
	Regarding claim 14; wherein said flexible rod or filament (42) extends distally beyond said distal end of said tubular body (note element 45 of 42 extends distally of the tubular body as reasonably seen in figures 5a-5b); 
	Regarding claim 18; wherein in its largest diameter state said tubular body comprises a generally circular profile (note figure 5b of Dubrul).
	Regarding claim 19; wherein said tubular body is configured to allow blood to flow through (note paragraph 88, 110 and 115); 
claim 20; wherein said section is formed of a bundle of filaments (note figure 5b which illustrates a bundle of filaments extending proximally from the spherical tubular section to the attachment point at 46); 
	Regarding claim 22; wherein said elongate member 43 is used for pushing said tubular body (note paragraph 0107 discloses relative movement between elongate member 42 and tube 43 to move transition the tubular body between the unexpanded configuration of Fig. 5A and the expanded configuration of Fig 5B.  Elongate member 43 fully capable of being used to push the tubular body from the configuration of Fig 5A to the configuration of Fig 5B.)
	Regarding claim 24, wherein said tubular body comprises an extended diameter which is limited to a maximal allowed value (note paragraph 72 and disclosed maximum expanded diameter) so as to prevent undesired radial force against said occlusion (fully capable of preventing undesired radial force depending on the size and nature of the occlusion).  It is noted the claims do not recite the “extended diameter” value or range.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art

Claims 5, 17, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dubrul (US 2002/0161392), as applied to claim 1 above.
Regarding claims 5 and 23; Dubrul discloses “yarns” (i.e. filaments) and thus a plurality of filaments, see paragraph 105.  Dubrul fails to explicitly disclose between 8 and 36 filaments or between 8 and 64 filaments.  However as evidenced by paragraph 55 of the instant specification the exact number of filaments lacks criticality as a plurality of possible filament ranges are disclosed.  Furthermore one of ordinary skill in the art would have expected the device as disclosed by Dubrul to perform equally well with the plurality of wires/filaments/yarns as disclosed for the purpose of opening within an occluded vessel and capturing embolic material.  Therefore it would have been obvious matter of design choice to one of ordinary skill 
Regarding claim 17; Dubrul discloses braided filaments of said tubular body are defined by an obtuse “diamond” braiding angle in which the helix angle of the braid increases during expansion, note paragraph 105 and the claimed invention except for wherein the braiding angle of said braided filaments of the tubular body is between 60 degrees and 150 degrees.  The braiding angle is a result effective variable, wherein varying the braiding angle alters the amount of expansion of the braided/woven structure. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the braiding angle of said braided filaments of the tubular body between 60 degrees and 150 degrees, for the purpose of optimizing the expansion range of the device for a particular intravascular application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 8 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dubrul (US 2002/0161392), as applied to claim 1 above, further in view of Samson et al. (US 6,066,149, hereinafter “Samson”).  Dubrul discloses the invention substantially as claimed, as shown above, but fails to disclose a delivery catheter.  Samson discloses a similar device comprising an expandable tubular body (expandable portions 206 and 208) attached to a flexible rod or filament (202) on a distal end thereof and an elongate member (212) attached to a proximal end thereof, wherein the device is controllable at least in part by the relative push/pull of the flexible rod or filament and the elongate member (col 6, ll 1-23).  Samson additionally teaches the slim or unexpanded configuration (Fig 2B) passes through an appropriately sized delivery catheter prior to expansion to the deployed or expanded configuration (Fig 2A) (col 6, ll 19-23).  Delivery catheter (420) is shown in Figures 6B-D (col 9, ll .

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dubrul (US 2002/0161392), as applied to claim 1 above, further in view of Stinson (US 2001/0021873) (hereafter Stinson).
Regarding claim 21, Dubrul discloses the invention substantially as claimed but fails to explicitly disclose wherein at least a part of said tubular body is formed of radiopaque material.  Attention is drawn to the disclosure of Stinson which teaches including a radiopaque fiber into the weave of a woven tubular body of an intravascular device (note figures 4-5 and paragraph 59).  It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the device of Dubrul by including a radiopaque fiber in the tubular body as suggested by Stinson.  Doing so would provide the device with means to be imaged during intravascular advancement to a target location.   





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Dubrul (US 2003/0199913) discloses a similar expandable braided device capable of retrieving an occlusion as claimed, wherein the device is controllable by means of an elongated member connected to the distal end of the tubular body in combination with being self-expanding (para [0053]).  
Dubrul (US 2010/0030256) discloses a similar expandable braided device capable of retrieving an occlusion as claimed, wherein the device is controllable by means of an elongated member connected to the distal end of the tubular body in combination with being self-expanding (para [0145]).  
Steingisser et al. (US 2008/0103522) discloses a similar expandable braided device capable of retrieving an occlusion as claimed, wherein the device is controllable by means of an elongated member connected to the distal end of the tubular body in combination with being self-expanding (para [0053]).  
Samson et al. (US 6,066,149) and Engleson et al. (US 6,066,158) teach self-expandable expandable braided devices for retrieving at least a portion of an occlusion from small blood vessels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771